DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, line 2-3, the film has a thickness of 15±3 microns, and in particular a thickness of 15±1 microns. The term “particular” in the claim is vague and indefinite as the range is not clear and definite. For the purpose of examination , the examiner interprets the claim range as 15±3 micron.
Claim 8 
Claim 8 recites, line 2 foam sublayer has a density 0.028±0.002, the claim is indefinite as the density unit is not specified. For the purpose of examination the examiner interpreted that density can be measured by any routine experimentation for one ordinary skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 5294386, listed in IDS as EP0463981) as evidenced by Huang et. al. (US 20170218154).
Regarding Claim 1 Roth discloses , A process  for producing motor vehicle seat cushioning (abstract), the process comprising the following steps: - providing a cover (Figure 1, cover-5) comprising a first insert , the  insert comprising a layer of coating material (Figure 1, covering layer-2) and a sublayer  of elastically compressible foam (Figure 1, elastic foam-3), - placing the cover in a mold (Figure 3A, mould-1) defining a molding cavity (Figure 3A, positioning the cover 5 in mold-1 defining the cavity), the front face  of the  cover being disposed against the wall of the  cavity (Figure 3A, the front face of the cavity arranged against the wall 6), - positioning a thermoplastic film on the said sublayer (Figure 3A, arranging a thermoplastic film 4 on the resilient compressible foam layer-3), - injecting, into the said cavity, a mixture (Figure 3B, injecting premix-7, col 4, line 57) that is a precursor of elastically compressible foam, to produce a block  of padding (filler block-8), - after expansion of the foam, removing the cushioning obtained from the mold (col 5 , line 5-6, demolding the seat cushion), the  process wherein : - the  film is based on polyurethane, - the melting point of the film is between 40 and 60°C (Claim 1, melting point is 600), so that the  film degrades under the action of the heat released during the formation of the foam of the  block (col 3, line 45-50, the melting point is 600 allowing the thermoplastic film-4 is allowed to degrade under the action of heat when the compressible foam filler piece is formed), this would result in enabling an overmolding of the  sublayer by .
Roth fails to teach the melt-mass flow rate of the film, measured according to the standard NF T 51-016 at 190°C with a forced-flow capillary rheometer, the piston of which is loaded with a mass of 2.160kg, is greater than 15g/10min. However as evidenced by Huang et. al. melt mass flow of polyurethane is between 5-50g/10min ([0015]).  For one ordinary skilled in the art the desired value of melt mass flow of the film and melting peak can improve the warm and wet comfort of the seat cushion, as the thermoplastic film softens as a result of vacuum suction penetrates inside the sublayer-3, this cause the film to extend at the location of the cavities by the surface of thermoplastic film-4, resulting in local weakening of the thermoplastic film-4  (col 3, line 53, col 4, line 8). Thus, penetration of the thermoplastic film-4 into the interior of surface elements of the foam layer-3 closely related to improving the warm and wet comforts of the cushion. Thus, selection of the mass flow index and melting peak of the thermoplastic film-4 could be achieved by regular experimentation for the purpose of desired properties as improving the warm and wet comforts of the cushion. 

A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Regarding Claims 2-3, Roth did not disclose the melt-mass flow rate of the film, measured according to the standard NF T 51-016 at 190°C with a forced-flow capillary rheometer, the piston of which is loaded with a mass of 2.160kg, is between 25g/10min ([0015]).   For one ordinary skilled in the art can interpret that the melt mass flow of the film and melting peak can improve the warm and wet comfort of the seat cushion.
A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Regarding Claim 7, Roth discloses that isocynate based films are known in the art (col 3, line 51-52).

Regarding Claim 8, Roth discloses that the density of the foam is 20-50g/dm^3 (col 4, line 1-4). Further determination of density range could be done by routine experimentation, the prior art has the ability to measure the density of the foam so the claim does not have any inventive step unless there is any distinctive technical feature or experiment need to measure the density.

Regarding Claim 9,  Roth discloses a motor  vehicle seat cushioning produced by a process according to cushioning comprising: - a cover (Figure 1, cover-4) comprising a first insert, the insert comprising a layer of coating material (Figure 1, coating material-2) and a sublayer (Figure 1, elastic foam-3) of elastically compressible foam in particular containing polyurethane, 3- a block (filler block-8) of padding made of elastically compressible foam, the  block overmolding the  insert while leaving sublayer substantially devoid of foam in its thickness (film-4 is allowed to degrade under the action of heat when the compressible foam filler piece is formed, without penetration of the foam of the  block into the thickness of the said sublayer).

Regarding Claim 10, Roth discloses the motor vehicle seat comprising cushioning  the cushioning being associated, by the periphery of the cover (col 2, line 5-6, line 20-21, line 43-44, line 57-62), with a frame of seat (Figure 3A-3C).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 5294386) as evidenced by https://www.mt.com/us/en/home/supportive_content/matchar_apps/MatChar_HB437.html (hereinafter, DSC polyurethane).
Regarding Claim 5, Roth discloses melting temperature at 600 (Claim 1), however for polyurethane material as disclosed in Roth the DSC scanning showed melting peak as evidenced by DSC polyurethane, the figure shows melting around 470C.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 5294386) in view of Alex et. al. (US 5254641).
Regarding Claim 4, Roth disclose that thermoplastic film has thickness of 30 microns (col 4, line 5-6). However, Roth did not disclose the thickness to be 15±3 microns, in the same field of endeavor pertaining to the art of polyurethane films Alex et. al discloses the film thickness could be 20 micron (col 4, line 29). 
Roth discloses the claimed invention except for film thickness is 15±3 microns. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the films thickness with that of the film of Alex’s since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 5294386) in view of Lambert et. al. (US 20160280838).
Regarding Claim 6, Roth discloses the film is made of polyurethane (abstract) but did not disclose that polyurethane made of polyol. In the same field of endeavor pertaining to the art of polyurethane foam, Lambert et. al. disclose that polyol is part of the polyurethane foam ([0013],[0021]).
	It would be obvious for one ordinary skilled in the art to combine Roth’s polyurethane foam with that of Lambert’s polyol for the desired properties in the cushion foam primarily insulation as known in the construction industry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743